                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BRODERICK V. BULLOCK, SR.,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-024-JD-MGG

 NOE MARANDET, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Broderick V. Bullock, Sr., a prisoner without a lawyer, filed a motion for a

preliminary injunction seeking an order for him to be transported to a medical

appointment with Dr. Mullis at Eskenazi Health in Indianapolis for the treatment of a

fracture of his right ankle. ECF 19. As previously explained, because the Prison

Litigation Reform Act limits the court’s authority to grant injunctive relief, if an

injunction is granted, it will be limited to requiring Warden Hyatt insure Bullock is

provided medical treatment for his ankle fracture as required by the Eighth

Amendment. ECF 20 at 3. Warden Hyatt was ordered to respond to the motion for a

preliminary injunction for the purpose of explaining how the current medical treatment

Bullock is receiving for his ankle meets the constitutional requirements of the Eighth

Amendment. ECF 20. The Warden has responded and Bullock has replied. ECF 32 and

34.

       In the preliminary injunction motion filed on June 12, 2019, Bullock states his

right “ankle is in complete pain.” ECF 19 at 2. In response, the Warden documents that
Bullock was seen by various medical providers on May 11, 2018; May 22, 2018; May 29,

2018; June 18, 2018; October 29, 2018; and November 13, 2018. ECF 32-1. The Warden

argues Bullock “has received continual medical treatment for his right ankle,” but the

evidence presented here does not support that assertion. ECF 32 at 6. There is no

indication in this record that Bullock has been seen by any medical providers in over

nine months. The Warden’s response is shockingly inadequate. More to the point, the

evidence before the court for this preliminary injunction shows Bullock has not received

the medical care required by the Eighth Amendment.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

       To obtain a preliminary injunction, a plaintiff must first show that: (1)
       without such relief, it will suffer irreparable harm before final resolution
       of its claims; (2) traditional legal remedies would be inadequate; and (3) it
       has some likelihood of success on the merits. If a plaintiff makes such a
       showing, the court next must weigh the harm the plaintiff will suffer
       without an injunction against the harm the defendant will suffer with one.
       This assessment is made on a sliding scale: The more likely the plaintiff is
       to win, the less heavily need the balance of harms weigh in his favor; the
       less likely he is to win, the more need it weigh in his favor. Finally, the
       court must ask whether the preliminary injunction is in the public interest,
       which entails taking into account any effects on non-parties. Ultimately,
       the moving party bears the burden of showing that a preliminary
       injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and

quotation marks omitted).

       The uncontradicted evidence before the court at this time is that Bullock is in

serious pain because of an injury to his right ankle. He has not been seen by a medical


                                             2
professional in more than nine months. The ongoing suffering caused by pain is an

irreparable harm. Money can compensate for past pain, but that alone is not a

justification for unnecessarily protracting current suffering. As presented, Bullock has

some likelihood of success. As for balancing harms, the Warden argues “[a]llowing

every inmate to petition the Court for specific medical care simply because he/she

disagrees with medical professionals would create a dangerous precedent.” ECF 32 at 8.

However, that is not what is happening here. The court has already explained that

specific medical care is not within the scope of the injunctive relief Bullock can obtain in

this case. Moreover, there is no evidence Bullock is disagreeing with medical

professionals in this case. The uncontradicted evidence before the court in this case is

that he has not been seen by a medical professional for more than nine months. Finally,

the public interest weighs in favor of granting a preliminary injunction in this case

because prisoners have a constitutional right to adequate medical care. Estelle v. Gamble,

429 U.S. 97, 104 (1976).

       Therefore the court will grant the motion for a preliminary injunction to the

extent Warden Hyatt in an official capacity will be ordered to have Bullock examined

and treated by a licensed physician. The Warden argues he “is not a medical

professional.” ECF 32 at 5 (emphasis in original). However nothing in this injunction

order requires that he be a medical professional. Most people are not medical

professionals. Yet most successfully obtain critical medical care for themselves and their

families. Being a medical professional is not a pre-requisite for being able to find a

medical professional to provide needed care. “[T]he warden . . . is a proper defendant


                                             3
[for] injunctive relief [and is] responsible for ensuring that any injunctive relief is

carried out.” Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

       The injunction will set a deadline for the Warden to get Bullock to a physician,

but it will not specify which physician because inmates are not “entitled to demand

specific care” or “the best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir.

1997). Nor will the injunction dictate how Bullock’s pain is to be treated because, “the

Constitution is not a medical code that mandates specific medical treatment.” Snipes v.

DeTella, 95 F.3d 586, 592 (7th Cir. 1996). “Whether and how pain associated with

medical treatment should be mitigated is for doctors to decide free from judicial

interference, except in the most extreme situations.” Id. Neither will the injunction

require that Bullock’s pain be alleviated because “[t]o say the Eighth Amendment

requires prison doctors to keep an inmate pain-free in the aftermath of proper medical

treatment would be absurd.” Id.

       For these reasons, the motion for preliminary injunction (ECF 19) is GRANTED

to the extent Warden Hyatt in an official capacity is ORDERED to have Broderick V.

Bullock, Sr., examined by a licensed physician and treated for the pain Bullock has in

his right ankle in the manner prescribed by the physician. Warden Hyatt is ORDERED

to file a medical report documenting compliance with this order by noon (South Bend

Time), August 23, 2019. The clerk is DIRECTED to electronically send a copy of this

order to Warden Hyatt at the Indiana Department of Correction.




                                              4
SO ORDERED on August 16, 2019

                                         /s/ JON E. DEGUILIO
                                    JUDGE
                                    UNITED STATES DISTRICT COURT




                                5
